Citation Nr: 1103329	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-01 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran was on active duty from from November 1975 to 
September 1978.  The appellant is the Veteran's former spouse.  

This matter came before the Board of Veterans' Appeals (Board) 
from a decision of the Cleveland, Ohio, Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran has been assigned a 100 percent disability rating 
for a service-connected disability.  

2.  The appellant was in receipt of VA compensation benefits as 
the spouse of the Veteran.

3.  The Veteran and the appellant were divorced on January 11, 
2002.  The appellant was not notified of the divorce.

4.  As a result of the divorce, the appellant received dependency 
benefits for which she was not entitled since she was not married 
at that time.  An overpayment in the amount of $5933.00 (US 
dollars) was the result of the appellant receiving benefits for 
which she was not entitled thereto.

5.  No fraud, misrepresentation or bad faith on the part of the 
appellant, with respect to the creation of the debt, has been 
evidenced.

6.  The appellant's income is negligible and she currently 
receives a housing allowance from the state of Ohio for her 
residence.  

7.  Repayment of the overpayment may cause undue hardship.


CONCLUSIONS OF LAW

1.  Waiver of recovery of the overpayment of VA improved pension 
benefits in the amount of $5933.00 (US dollars) is not 
statutorily precluded.  38 U.S.C.A. § 5302(a) (West 2002).

2.  The recovery of the overpayment of VA compensation benefits 
in the amount of $5933.00 (US dollars) would be against equity 
and good conscience and, therefore, may be waived.  38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the Board expressing disagreement 
with having to repay an overpayment of compensation dependency 
benefits funds.  Specifically, the appellant received dependency 
benefits while she was married to the Veteran.  Unbeknownst to 
her and the VA, the Veteran obtained a divorce and she (and the 
VA) was not properly notified of said divorce.  As such, she 
received dependency benefits in the amount of $5933.00 (US 
dollars).  After the RO received notification of the divorce, the 
RO informed the appellant that it would be terminating her 
benefits and that an overpayment had been created.  

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, and 
therefore the duty to notify and assist provisions of the VCAA do 
not apply.  Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also, 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

In deciding this case on appeal, the initial point worth 
reiterating is that the appellant is not challenging the validity 
of the debt.  Pursuant to 38 U.S.C.A. § 5302(a) (West 2002), a 
claimant is allowed to seek a waiver of recovery of an 
overpayment of VA benefits.  The Secretary of VA is authorized to 
grant a waiver of recovery of indebtedness when collection of the 
debt would be against "equity and good conscience."  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963(a) 
(2010).  Under the criteria set out in 38 U.S.C.A. § 5302(c) 
(West 2002), the law precludes a waiver of recovery of an 
overpayment or the collection of any indebtedness where any one 
of the following elements is found to exist:  (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c) (West 
2002); 38 C.F.R. § 1.962(b) (2010).  Consequently, before the 
Board may determine whether equity and good conscience affords 
the claimant a waiver, the Board must first determine whether 
there was an indication of fraud, misrepresentation, or bad faith 
on his or her part in connection with the claim.

Concerning this preliminary determination, the Board finds that 
the facts in this case do not reveal the presence of fraud, 
misrepresentation, or bad faith on the appellant's part in the 
creation of the overpayment in question.  There is nothing in the 
record suggesting she tried to hide her divorce or mislead VA.  
The Board has no reason to conclude otherwise.

Having determined there was no fraud, misrepresentation, or bad 
faith on the appellant's part, the Board may now proceed to the 
question of whether the collection of the overpayment would be 
against "equity and good conscience."  38U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. § 1.963(a) (2010).  Pursuant to 38 C.F.R. 
§ 1.965 (2010), the standard of equity and good conscience will 
be applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the exercise 
of the government's rights.  38 C.F.R. § 1.965(a) (2010).  The 
decision reached should not be unduly favorable or adverse to 
either side.  Id.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  Id.  In making this determination of whether 
recovery would be against equity and good conscience, 38 C.F.R. § 
1.965(a) (2010) requires consideration of each of the following 
factors, which are not intended to be all inclusive:

(1) fault of the debtor; 
(2) balancing of faults between debtor and 
VA; 
(3) undue hardship; 
(4) whether collection would defeat the 
purpose of the benefit; 
(5) unjust enrichment; and 
(6) whether the debtor changed position to 
his own detriment through reliance on the 
benefit.

38 C.F.R. § 1.965(a) (2010); see also Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).

The above-cited regulation sets forth the various elements to be 
considered in reaching a determination in these cases.  The first 
element pertains to the fault of the debtor and requires an 
analysis as to whether the actions of appellant contributed to 
the creation of the debt.  As outlined in the above section of 
this decision, it appears that the appellant's divorce was 
instigated by the Veteran.  In other words, he filed the action 
and it further appears that the appellant was not present when 
the final divorce decree was issued.  This lack of knowledge of 
the proceedings was the significant reason for the creation of 
the overpayment in this case.

The second element pertains to the fault on the part of the VA.  
The VA is required to balance the fault of the debtor against any 
fault of the VA in the creation of the overpayment.  A review of 
the record fails to indicate that any fault may be attributed to 
the VA in the creation of the overpayment in this case and the 
appellant does not allege that the VA committed any fault in the 
creation of the overpayment.  Accordingly, the Board has 
determined, in balancing of the fault of the appellant against 
the fault of the VA in this case, that any fault found in this 
case must be attributed first to the Veteran and then to the 
appellant.

It is factor number three which the Board believes relevant to 
the appeal.  Specifically, would recovery of the overpayment 
cause undue hardship on the appellant?  Although the appellant 
has not provided a recent Financial Status Report, VA Form 20-
5655, the claims file contains evidence that would provide 
insight to the appellant's present financial situation.  The 
record shows that the appellant receives or has received in the 
recent past financial assistance from the state of Ohio for the 
payment of her rent.  Although it is not clear whether she now 
has custody of any children, in the past she has had custody, she 
has not received financial assistance from the fathers of the 
children, and she has been solely responsible for the room and 
board of those children.  Additionally, per the divorce papers 
contained in the claims folder, it does not appear that the 
appellant received a financial windfall as a result of her 
divorce.  In fact, it does not appear that there was much 
property of any value of the marriage, and from the claims 
folder, it seems that when the couple was married, they were 
dependent upon the amount the Veteran received per month as a 
result of his service-connected disorder.  The appellant has 
asked that she not be held accountable for the debt as the future 
of her and her family partially depended on the ability to afford 
proper living conditions and basic necessities.  In light of her 
expenses to purchase the basic necessities, such as food and 
clothing, the Board finds that compelling repayment would result 
in undue financial hardship.

The Board notes that the fourth, fifth and sixth elements 
preponderate against the appellant's claim.  Recovery of the 
benefits would not nullify the objective for which benefits were 
intended.  A waiver of the indebtedness would result in an unjust 
enrichment to the appellant in that she did receive benefits to 
which she was not entitled.  Finally, there is no evidence that 
the appellant relinquished a valuable right or incurred legal 
obligation in reliance of the benefit.  Standing alone, these 
elements are not felt to be of such importance in this case as to 
warrant a denial of the waiver.

In sum, the circumstances in this case indicate a need for 
reasonableness and moderation in the exercising of the 
Government's right to collect the debt charged to the appellant 
in light of the undue financial hardship that repayment would 
cause the appellant.  The Board notes that the VA originally 
denied the appellant's request for a waiver on the basis that she 
did not timely file a request for the waiver in response to a 
letter from the VA dated August 4, 2003.  However, the claims 
folder does not include a letter from the VA to the appellant 
dated August 4, 2003.  Moreover, the VA sent her a letter in 
February 2007 informing her that the debt had been deleted from 
her credit report due to other letters that were sent to a bad 
address.  In light of these facts, the Board cannot find that the 
appellant's request for a waiver of recovery of an overpayment 
was untimely filed.  Moreover, based on the Board's review of the 
undue hardship element pertaining to the principle of equity and 
good conscience, as set forth in 38 C.F.R. § 1.965(a) (2010), the 
Board is persuaded that the Government should forgo its right to 
collection of the indebtedness in this instance.  Accordingly, 
the Board concludes that recovery of the overpayment would be 
against equity and good conscience.  The Board finds that when 
all of the elements are weighed in this case, the claim appears 
to be at least in equipoise.  See 38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2010).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the 
United States Court of Appeals for Veterans Claims, hereinafter 
the Court, stated that an appellant "need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  Because the evidence is in 
equipoise, and since the appellant is supposed to be afforded the 
benefit-of-the-doubt, the Board concludes that waiver of recovery 
of the overpayment of compensation dependency benefits in the 
amount of $5933.00 (US dollars) is in order.  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2010).


ORDER

Entitlement to a waiver of recovery of the overpayment of 
compensation benefits in the amount of $5933.00 (US dollars) is 
granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


